Citation Nr: 0705282	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-18 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for Wegener's granulomatosis, 
as secondary to exposure to asbestos, lead paint, and/or 
toxic chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to October 1969 and had several subsequent 
periods of active duty for training (ACDUTRA).  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a March 2004 rating decision of the Roanoke, Virginia 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2006, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.

The veteran's substantive appeal, VA Form 9, raises the 
issues of service connection for bladder cancer and 
rheumatoid arthritis.  Since these issues have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.

The matter of entitlement to service connection for Wegener's 
granulomatosis as secondary to asbestos, lead paint, and/or 
toxic chemical exposure based on de novo review is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDINGS OF FACT

1. An unappealed rating decision in August 2001 denied 
service connection for a lung condition essentially on the 
basis that Wegener's granulomatosis was not related to the 
veteran's service or to exposure to asbestos, lead paint, 
and/or toxic chemicals during service.

2. Evidence received since the August 2001 rating decision 
relates to unestablished facts necessary to substantiate the 
claim seeking service connection for Wegener's granulomatosis 
and raises a reasonable possibility of substantiating the 
claim.  



CONCLUSION OF LAW

Evidence received since the August 2001 rating decision is 
new and material and the claim of service connection for 
Wegener's granulomatosis as secondary to exposure to 
asbestos, lead paint, and/or toxic chemicals may be reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  

B.	Factual Background, Legal Criteria, and Analysis

Historically, a July 2000 rating decision denied service 
connection for Wegener's granulomatosis, essentially finding 
that it was not incurred in service and not related to 
exposure to asbestos and/or lead paint.  In August 2001, the 
RO found that the appellant had submitted new and material 
evidence to reopen his claim, but denied service connection 
because his disability was not shown to be related to service 
or to asbestos or lead paint exposure.  The appellant 
initiated an appeal of this rating decision by filing a 
notice of disagreement in September 2001; however, he did not 
complete his appeal after a statement of the case was issued 
in December 2001.  Hence, the August 2001 rating decision 
became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Evidence of record in August 2001 included service personnel 
job performance reviews which show the veteran was stationed 
aboard the YOG-61 from September 1967 to October 1968 as an 
assistant to the Chief Engineer.  His job duties included 
assisting in the operation, maintenance, and repair of all 
equipment on board and in overhauling the YOG-61.  Another 
performance evaluation shows he was a watch stander in the 
Engine Room aboard the USS Picking from October 1968 to April 
1969; he performed repair work and supervised the men 
assigned to him.  The veteran also served on ACDUTRA during 
April 1971, August 1971, August 1972, November 1973, and 
August 1974 aboard several other ships.

The veteran's service medical records (SMRs) are negative for 
complaints, findings, treatment, or diagnosis relating to a 
lung condition.  Chest x-rays taken on January 1966 entrance 
examination and October 1969 separation examination were 
essentially negative.  SMRs from the veteran's reserve 
service show that on August 1976 report of medical history he 
indicated he did not have shortness of breath.  March 1977 
SMRs show that the veteran had apparent tonsillitis and it 
was suggested that his tonsils should be surgically removed.  
An August 1978 annual certificate of physical condition 
reports that the veteran did not have any physical defects 
that he believed would restrict his active duty performance.  

In a December 1999 statement, the veteran reported that when 
he was stationed aboard the YOG-61 and aboard the USS Picking 
he worked in the engine room.  The USS Picking was a World 
War II destroyer ship, so he replaced asbestos on a lot of 
steam pipes.  His employment after service included working 
for Lynchburg Foundry from 1969 to 1974 as a millwright and 
making patterns for molds.  He subsequently began working as 
a logging contractor.  

An October 1999 letter from pulmonary specialist Dr. J. S. 
states that he recently diagnosed the veteran with sino-
pulmonary limited Wegener's granulomatosis.  The veteran had 
a history of having a left upper lobe lung nodule and a 
positive C-ANCA in June 1999.  A lung biopsy in September 
1999 showed tissue that was consistent with a necrotizing 
Wegener's granulomatosis.  The letter states that "[n]obody 
knows the inciting agents for this autoimmune granulomatous 
vasculitis, but given his exposure to asbestos and lead, I 
cannot rule those out as a cause for his current Wegener's 
granulomatosis and I think it would be in [the veteran's] 
favor to state that more likely than not, that his exposure 
to lead paint or asbestos may be related to the development 
of Wegener's granulomatosis."

Evidence received since the August 2001 rating decision 
includes an August 2004 letter from Dr. J. W. C. stating that 
the veteran developed "a pulmonary fibrosis type thing" 
that turned out to be Wegener's granulomatosis, which 
required him to have one third of one of his lungs removed.  
The letter notes that "it is important that during his time 
in the service in the Navy he was around a lot of asbestos 
and so the asbestos enters the picture as well."  

At the June 2006 hearing, the veteran testified that when 
there was a leak in the steam pipes aboard the ships on which 
he served, he would have to cut up asbestos with a hacksaw, 
pack it, and wrap the asbestos back up.  He reported he had 
upper respiratory problems while he was in service; that he 
had to go to sick bay once or twice a month because of his 
sore throat; and that the doctor recommended he have his 
tonsils removed.  He also stated that he was exposed to tear 
gas and other gases and that he was breathing these gases in 
all the time.  He said he was treated for respiratory 
problems prior to the 1999 diagnosis of Wegener's 
granulomatosis.  

The evidence noted above is "new" because it was not 
previously of record.  It is also material because it relates 
to unestablished facts necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim as it indicates the veteran may have received treatment 
for a respiratory condition or pulmonary fibrosis more 
proximate in time to his discharge from service and expands 
upon his alleged work with asbestos during service.  
Accordingly, the evidence is new and material and the claim 
seeking service connection for Wegener's granulomatosis may 
be reopened.


ORDER

The appeal to reopen a claim of service connection for 
Wegener's granulomatosis as secondary to exposure to 
asbestos, lead paint, and/or toxic chemicals is granted.




REMAND

As noted above, the veteran has alleged that he received 
treatment from Dr. J. W. C. for a pulmonary condition prior 
to his 1999 diagnosis of Wegener's granulomatosis.  These 
records may be pertinent to the veteran's claim and should be 
associated with the claims file.

VA Adjudication Procedure Manual Rewrite (M21-1MR) reports 
that in some circumstances naval service aboard a ship is a 
risk factor for asbestos exposure.  M21-1MR, IV.ii.2.C.9.  
The Manual further provides that for many asbestos related 
diseases the latency period varies from ten to forty-five or 
more years between first exposure and development of disease.  
Id. at IV.ii.2.C.9.d.

The record shows that the veteran served aboard the YOG-61 
and the USS Picking.  The veteran alleges his duty 
assignments aboard these ships required him to work with 
asbestos.  However, the record fails to specifically identify 
whether asbestos was present on either of these ships at the 
time the veteran was stationed aboard them and whether his 
duty assignments exposed him to asbestos.  In order to 
determine whether he was exposed to asbestos while aboard 
these ships, and if so, the extent of his exposure, the 
relevant naval records should be requested.  [While service 
personnel records show the veteran performed ACDUTRA aboard 
several other ships, he has not alleged asbestos exposure 
from these assignments and it does not appear necessary to 
obtain records regarding the presence of asbestos on these 
ships.]

The record also shows that the veteran may have had post-
service exposure to asbestos while working as a millwright 
after service.  In addition, he has alleged that exposure to 
lead paint and other toxic chemicals during service could 
have caused his disability.

The veteran has not been afforded a VA examination to assess 
the etiology of his Wegener's granulomatosis.  Under 
38 C.F.R. § 3.159(c)(4), a VA medical examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, there is a current medical 
diagnosis of a pulmonary disability and lay evidence of 
possible exposure to asbestos, lead paint, and/or toxic 
chemicals in service, but there is insufficient evidence to 
determine whether Wegener's granulomatosis is related to 
exposure to these substances or otherwise related to service.  
Consequently, a VA examination to obtain a medical opinion is 
indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO should determine whether 
military records demonstrate evidence of 
asbestos exposure during service, by (1) 
requesting the relevant records to 
determine whether or not asbestos was 
present aboard the USS Picking and YOG-61; 
and (2) obtaining the veteran's complete 
service personnel file and any other 
relevant record for the purpose of 
determining the specific duties of the 
veteran while aboard the Picking and YOG-
61, and whether those duties would have 
subjected him to asbestos exposure.

2.  The RO should ask the veteran to 
identify all sources of treatment he has 
received relating to a respiratory or 
pulmonary condition and to provide releases 
for records of such treatment or 
evaluation.  Of particular interest are 
treatment records from Dr. J. W. C.  The RO 
should obtain complete records of all such 
treatment and evaluations from all sources 
identified by the veteran. 

3.  The RO should then arrange for the 
veteran to be examined by a pulmonary 
specialist to determine the etiology of 
Wegener's granulomatosis.  The examiner 
must review the veteran's claims file in 
conjunction with the examination.  The 
examiner should express an opinion 
regarding the likely etiology of the 
veteran's Wegener's granulomatosis, and 
specifically whether it is at least as 
likely as not related to the veteran's 
exposure to asbestos, lead paint, and/or 
toxic chemicals in service or is otherwise 
related to service.  The examiner must 
explain the rationale for all opinions 
given and specifically comment on the 
opinions of Drs. J. S. and J. W. C.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and give the veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


